224, 88 P.3d 840, 841 (2004). Moreover, it is petitioner's burden to
                  demonstrate that our extraordinary intervention is warranted.   Id. at 228,
                  88 P.3d at 844.
                              Having considered the parties' arguments in light of the
                  underlying case's progression since the first challenged order was
                  entered,' we are not persuaded that our intervention is warranted.    Int?
                  Game Tech., 124 Nev. at 197, 179 P.3d at 558; Pan, 120 Nev. at 228, 88
                  P.3d at 844. Among other reasons, petitioner has an adequate legal
                  remedy in the form of an appeal from a final judgment.    Pan, 120 Nev. at
                  224, 88 P.3d at 841. Consequently, we
                              ORDER the petition DENIED.




                                                                       Pi& (Li             J.
                                                              Pickering


                                                                                           J.
                                                          (Tr
                                                                        1


                                                                  (
                                                                                           J.
                                                              Saitta




                         'The motion filed by real parties in interest on May 20, 2014, to
                  supplement the record is granted, as is petitioner's June 9, 2014, motion
                  for leave to supplement its writ petition. Accordingly, in resolving this
                  matter, we have considered the district court's May 2, 2014, order that
                  was attached to the May 20 motion, as well as the supplemental writ
                  petition and appendix that were attached to the June 9 motion.


SUPREME COURT
      OF
    NEVADA


(0) 19474 AMII0
                         cc: Hon. Susan Scann, District Judge
                             • Ballard Spahr, LLP
                               Peel Brimley LLP/Henderson
                               Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                           3
(0) E947A    7s   geto